DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al (20140251786) in view of James (2009).
Landry, paragraph 17 of the PGPUB, teaches a method for reducing carbon dioxide comprises: forming photocatalytic capped colloidal nanocrystals, wherein each photocatalytic capped colloidal nanocrystal includes a first semiconductor nanocrystal capped with a first inorganic capping agent; depositing the formed photocatalytic capped colloidal nanocrystals onto a porous substrate; orienting the photocatalytic capped colloidal nanocrystals; absorbing irradiated light with an energy equal to or greater than the band gap of the semiconductor nanocrystals by the photocatalytic capped colloidal nanocrystals to create charge carriers in a conduction band of the photocatalytic capped colloidal nanocrystals and holes in a valence band of the photocatalytic capped colloidal nanocrystals; reacting carbon dioxide and hydrogen with the photocatalytic capped colloidal nanocrystals so that the charge carriers in the conduction band reduce carbon dioxide into methane and the holes in the valence band oxidize the hydrogen into water vapor. 
Landry, paragraph 126 of the PGPUB, teaches the band gap of semiconductor nanocrystals is between about 2 and about 2.4 eV. 
Landry, paragraph 72 of the PGPUB, teaches the precursors can be MoS2 and SiO2. 
Irradiated light with an energy equal to or greater than the band gap of the semiconductor nanocrystals overlaps with the irradiation source producing at least one wavelength smaller than the bandgap of the photocatalyst as claimed in claim 1. 
Although Landry teaches the precursors can be MoS2 and SiO2, this reference does not teach the photocatalyst comprising a support based on SiO2 and nanoparticles of MoS2. 
James, abstract, teaches when deposited on silica or titania, the nanosized MoS2 and WS2 could be uniformly distributed in aqueous solutions to maximize the photocatalytic efficiency.
Both silica deposited sulfides were found to significantly increase the rate of methylene blue photodegradation, and deposited WS2 increased this rate significantly more than deposited MoS2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use MoS2 or WS2 deposited on silica as taught by James as the precursor as taught by Landry to uniformly distributed the photocatalytic capped colloidal nanocrystals and further increase the photocatalytic activity of the photocatalyst. 

Regarding claim 2, Landry teaches hydrogen. 

Regarding claim 5, Landry, paragraph 13 of the PGPUB, teaches the light source can be sunlight which is a natural irradiation source. 

Regarding claim 6, Landry, paragraph 15 of the PGPUB, teaches suitable light source may have a wavelength between about 300 nm and about 1500 nm.

Regarding claim 7, Landry, paragraph 126 of the PGPUB, teaches the band gap of semiconductor nanocrystals is between about 2 and about 2.4 eV. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Landry et al (20140251786) in view of James (2009) as applied to claim 1 and further in view of LOfficial et al (WO2016058862). 
Although the references teaches the oriented photoactive material may be placed inside a reaction vessel where carbon dioxide and hydrogen gas may be introduced, these references do not teach a liquid compound.  
LOfficial teaches a method for photocatalytic reduction of carbon dioxide carried out in the liquid phase and / or in the gas phase under irradiation using a photocatalyst. 
LOfficial teaches by sacrificial compound is meant an oxidizable compound. The sacrificial compound may be in gaseous or liquid form.
When the feedstock is in the liquid form, this can be in the form of an ionic liquid, organic or aqueous. The charge in liquid form is preferably aqueous. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that water as taught by LOfficial can be substituted in for hydrogen as taught by the references and therefore the method is carried out in a liquid phase as photocatalytic reduction of carbon dioxide carried out in the liquid phase and / or in the gas phase. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Landry et al (20140251786) in view of James (2009) as applied to claim 1 and further in view of LOfficial et al (WO20160588652). 
Although the references teaches bringing a feedstock containing carbon dioxide and hydrogen into contact with a photocatalyst, the references do not teach a diluent fluid is present.  
LOfficial teaches a method for photocatalytic reduction of carbon dioxide carried out in the liquid phase and / or in the gas phase under irradiation using a photocatalyst.
LOfficial teaches when the process is carried out in the liquid phase or in the gas phase, a diluent fluid, which may be liquid or gaseous, may be present in the reaction medium. The presence of a diluent fluid is not required for the realization of the invention, however it may be useful to add to the charge to ensure the dispersion of the charge in the medium, the dispersion of the photocatalyst, a control the adsorption of the reagents / products on the surface of the photocatalyst, a control of the absorption of photons by the photocatalyst, the dilution of the products to limit their recombination and other similar parasitic reactions. The presence of a diluent fluid also makes it possible to control the temperature of the reaction medium, thus being able to compensate for the possible exo / endothermicity of the photocatalyzed reaction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a diluent fluid as taught by LOfficial into the step of bringing a feedstock containing carbon dioxide and hydrogen into contact with a photocatalyst as taught by the references to ensure the dispersion of the charge in the medium, the dispersion of the photocatalyst, a control the adsorption of the reagents / products on the surface of the photocatalyst or a control of the absorption of photons by the photocatalyst. 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al (20140251786) in view of James (2009) and further in view of LOfficial et al (WO20160588652).
Landry, paragraph 17 of the PGPUB, teaches a method for reducing carbon dioxide comprises: forming photocatalytic capped colloidal nanocrystals, wherein each photocatalytic capped colloidal nanocrystal includes a first semiconductor nanocrystal capped with a first inorganic capping agent; depositing the formed photocatalytic capped colloidal nanocrystals onto a porous substrate; orienting the photocatalytic capped colloidal nanocrystals; absorbing irradiated light with an energy equal to or greater than the band gap of the semiconductor nanocrystals by the photocatalytic capped colloidal nanocrystals to create charge carriers in a conduction band of the photocatalytic capped colloidal nanocrystals and holes in a valence band of the photocatalytic capped colloidal nanocrystals; reacting carbon dioxide and hydrogen with the photocatalytic capped colloidal nanocrystals so that the charge carriers in the conduction band reduce carbon dioxide into methane and the holes in the valence band oxidize the hydrogen into water vapor. 
Landry, paragraph 126 of the PGPUB, teaches the band gap of semiconductor nanocrystals is between about 2 and about 2.4 eV. 
Landry, paragraph 72 of the PGPUB, teaches the precursors can be MoS2 and SiO2. 
Irradiated light with an energy equal to or greater than the band gap of the semiconductor nanocrystals overlaps with the irradiation source producing at least one wavelength smaller than the bandgap of the photocatalyst as claimed in claim 1. 
Although Landry teaches the precursors can be MoS2 and SiO2, this reference does not teach the photocatalyst comprising a support based on SiO2 and nanoparticles of MoS2. 
James, abstract, teaches when deposited on silica or titania, the nanosized MoS2 and WS2 could be uniformly distributed in aqueous solutions to maximize the photocatalytic efficiency.
Both silica deposited sulfides were found to significantly increase the rate of methylene blue photodegradation, and deposited WS2 increased this rate significantly more than deposited MoS2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use MoS2 or WS2 deposited on silica as taught by James as the precursor as taught by Landry to uniformly distributed the photocatalytic capped colloidal nanocrystals and further increase the photocatalytic activity of the photocatalyst.
Although the references teaches the oriented photoactive material may be placed inside a reaction vessel where carbon dioxide and hydrogen gas may be introduced, these references do not teach a liquid compound.  
LOfficial teaches a method for photocatalytic reduction of carbon dioxide carried out in the liquid phase and / or in the gas phase under irradiation using a photocatalyst. 
LOfficial teaches by sacrificial compound is meant an oxidizable compound. The sacrificial compound may be in gaseous or liquid form.
When the feedstock is in the liquid form, this can be in the form of an ionic liquid, organic or aqueous. The charge in liquid form is preferably aqueous. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that water as taught by LOfficial can be substituted in for hydrogen as taught by the references and therefore the method is carried out in a liquid phase as photocatalytic reduction of carbon dioxide carried out in the liquid phase and / or in the gas phase.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, although the references teach MoS2 and SiO2, the references do not teach the content of MoS2 and SiO2 of the photocatalyst is between 4 and 50% by weight relative to the total weight of the photocatalyst as claimed in claim 8. 
Regarding claim 9, although the references teach MoS2 and SiO2, the references do not teach the surface density if between .5 and 12 atoms of Mo or W per square nanometer of support as claimed in claim 9. 
Regarding claims 10-12, although James, pages 16-17, teach synthesis of silica deposited MoS2 and WS2 nanoparticles, James does not teach an impregnation, maturing, drying and sulfurization step as claimed in claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150158017 teaches a metal sulfide based composite photocatalyst for producing hydrogen. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/15/22